Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sklenard et al. (US 2013/0193550 A1).
Regarding independent claim 1: Sklenard teaches (e.g., Figs. 3A-3E) an apparatus comprising:
a first layer ([0054]) comprising a first plurality of transistors ([0054]: T4), 

a second layer ([0051]: 47) under the first layer along an axis (horizontal axis), 
wherein the second layer comprises a second plurality of transistors ([0050]-[0051]: T3); and 
a metal layer ([0055]: 61) between the first layer and the second layer along the axis, 
wherein the metal layer comprises a metal ([0040]: the metal layer 61 is e.g., titanium) below the gate region.
Sklenard does not expressly teach that the metal is within thirty nanometers (nm) of the gate region.
However, Sklenard does disclose ([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm. The thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm). 
Sklenard does teach an overlap range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the distance from the metal layer to the gate region of Sklenard,  within thirty nanometers (nm) of the gate region, so as to better control the parasitic capacitance, and improve device performance.
Regarding claim 2: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends, wherein
([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm. The thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm). 
Sklenard does teach an overlap range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the distance from the metal layer to the gate region of Sklenard, in a range of ten nm to thirty nm of the gate region, so as to better control the parasitic capacitance, and improve device performance.
Regarding claim 3: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends,
([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm. The thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the distance from the metal layer to the gate region of Sklenard, in a range of twenty nm to thirty nm of the gate region, so as to better control the parasitic capacitance, and improve device performance.
Regarding claim 4: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends,
([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm; the thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the distance from the metal layer to the gate region of Sklenard, in a range of ten nm to twenty nm from the gate region, so as to better control the parasitic capacitance, and improve device performance.
Regarding claim 5: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 

Regarding claim 8: Sklenard teaches the claim limitation of the apparatus of claim 5, on which this claim depends.
further comprising a dielectric layer (Sklenard: [0047]: 63) between the semiconductor layer and the metal layer. 
Regarding claim 9: Sklenard and Shimizu teach the claim limitation of the apparatus of claim 8, on which this claim depends. 
wherein the dielectric layer has a thickness along the axis in a range of ten nm to 30 nm (Sklenard: [0041]: insulating layer 63 is for example made of silicon oxide and has a thickness for example ranging between 10 and 25 nm, for example, on the order of 15 nm). 
Regarding claim 10: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
further comprising a dielectric layer ([0042]: 71) to contact the gate region. 
Regarding claim 12: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends,
wherein the first plurality of transistors comprise planar transistors (Fig. 3E: transistors T4 are planar transistors). 
Regarding independent claim 22: Sklenard teaches (e.g., Figs. 3A-3E) a method comprising: 
fabricating a first layer ([0051]: 47) comprising transistors ([0050]-[0051]: T3); 
forming a first dielectric layer ([0051]-[0052]: 59) on the first layer; 

forming a second dielectric layer ([0047]: 63, [0033] FIGS. 3A to 3E are cross-section views schematically showing successive steps of a method for manufacturing a 3D integrated circuit of the type illustrated in FIG. 2) on the metal layer; and 
fabricating a second layer comprising transistors ([0054]: T4) on the second dielectric layer,
wherein the fabricating comprises forming a gate region ([0055], see [0042]: gate region 69/71; [0033] FIGS. 3A to 3E are cross-section views schematically showing successive steps of a method for manufacturing a 3D integrated circuit of the type illustrated in FIG. 2) of a transistor of the plurality of transistors of the second layer above a portion of the metal layer (63).
Sklenard does not expressly teach that the gate region is within ten nanometers to thirty nanometers of the metal portion. 
However, Sklenard does disclose ([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm. The thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm). 
Sklenard does teach an overlap range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the distance from the metal portion to the gate region of Sklenard, within ten nanometers to thirty nanometers of the metal portion, so as to better control the electrical characteristics of the device, and improve device performance.
Regarding claim 25: Sklenard teaches the claim limitation of the method of claim 22, on which this claim depends, further comprising: 
depositing or transferring a semiconductor layer ([0042]: semiconductor comprising layer 67 comprising layer 75) on the second dielectric layer (63);
wherein forming the second layer of transistors (T4) comprises forming the second layer of transistors in the semiconductor layer (67).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Sklenard et al. (US 2013/0193550 A1) in view of Shimizu et al. (US 2010/0194450 A1).
Regarding claim 6: Sklenard teaches the claim limitation of the apparatus of claim 5, on which this claim depends.
Sklenard does not expressly teach that the semiconductor layer comprises an amorphous semiconductor material. 
Shimizu teaches (e.g., Fig. 1) an apparatus comprising a semiconductor layer ([0040] and [0043]: 10),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Sklenard, the semiconductor layer comprising an amorphous semiconductor material, as taught by Shimizu, for the following benefits: TFT using an amorphous oxide semiconductor as the channel layer thereof has a field effective mobility ten times or more as high as that of the a-Si:H TFT. Furthermore, high uniformity is considered available from the TFT due to the amorphous nature thereof. Consequently, these TFTs hold promise for use as TFTs of a backplane intended for a display (Shimizu: [0003]).
Regarding claim 7: Sklenard and Shimizu teach the claim limitation of the apparatus of claim 6, on which this claim depends, 
wherein the amorphous semiconductor material comprises indium, gallium, zinc and oxygen (Shimizu: [0040] and [0043]: a-IGZO film 10, [0036]: a-IGZO (amorphous oxide containing In, Ga and Zn) as the channel layer). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Sklenard et al. (US 2013/0193550 A1) in view of Nguyen (US 2013/0200520 A1).
Regarding claim 11: Sklenard teaches the claim limitation of the apparatus of claim 10, on which this claim depends.
Sklenard does not expressly teach that the dielectric layer has a thickness along the axis of ten nm to thirty nm.
Nguyen teaches (e.g., Figs. 7-11) an apparatus comprising a dielectric layer ([0068]: 60, [0084]: same device elements), wherein the dielectric layer has a thickness along the axis of 0.5 nm to 10 nm.
Sklenard as modified by Nguyen does teach a touching range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Sklenard, the thickness range of ten nm to thirty nm, so as to optimize the device electric parameters and thus obtain a more efficient device.

Claims 13-14, 18-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Sklenard et al. (US 2013/0193550 A1) in view of Huo et al. (US 2006/0220134 A1).
Regarding claim 13: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends.

Huo teaches (e.g., Fig. 2) an apparatus comprising a second plurality of transistors ([0022]: 200, 300), 
wherein the second plurality of transistors comprise non-planar transistors ([0022]: 200 and 300 are multiple-gate FinFETs). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second plurality of transistors of Sklenard, comprise non-planar transistors, as taught by Huo, so as to avoid short channel effect in the second transistors and thus improve device performance.
Regarding claim 14: Sklenard and Huo teach the claim limitation of the apparatus of claim 13, on which this claim depends.
wherein the non-planar transistors comprise fin-based field effect transistors (FinFETs) or nano wire transistors (Huo: [0022]: 200 and 300 are multiple-gate FinFETs). 
Regarding independent claim 18: Sklenard teaches (e.g., Figs. 3A-3E) an apparatus comprising: 
a semiconductor package; 
a layer of planar transistors ([0054]: T4) in the semiconductor package, 
wherein the layer of planar transistors comprises a planar transistor (T4) comprising a gate region ([0055], see [0042]: gate region 69/71; [0033] FIGS. 3A to 3E are cross-section views schematically showing successive steps of a method for manufacturing a 3D integrated circuit of the type illustrated in FIG. 2);

a metal layer ([0055]: 61) between the layer of planar transistors and the second layer of transistors (metal layer 61 is between the first layer and the second layer of transistors),
Sklenard does not expressly teach 
a layer of non-planar transistors,
the metal layer comprises a metal segment to extend within a distance of ten to thirty nanometers of the gate region.
However, Sklenard does disclose ([0041]: insulating layer 63 has a thickness in the ranging between 10 and 25 nm, on the order of 15 nm, [0043] and [0054]: the thickness of semiconductor layer 67 is in the ranges between 3 and 15 nm, on the order of 6 nm. The thickness of layer 77 ranges between 10 and 20 nm and for example is on the order of 15 nm). 
Sklenard does teach an overlap range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Sklenard,  and arrive at “the metal layer comprises a metal segment to extend within a distance of ten to thirty nanometers 
Huo teaches (e.g., Fig. 2) an apparatus comprising a second layer of transistors ([0022]: 200, 300), 
wherein the second layer of transistors comprise non-planar transistors ([0022]: 200 and 300 are multiple-gate FinFETs). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second layer of transistors of Sklenard, comprise non-planar transistors, as taught by Huo, so as to avoid short channel effect in the second transistors and thus improve device performance.
Regarding claim 19: Sklenard and Huo teach the claim limitation of the apparatus of claim 18, on which this claim depends, further comprising: 
a semiconductor material (Sklenard: [0042]: semiconductor layer including layer 75) to contact the gate region; and 
a dielectric layer (Sklenard: [0042]: 71) to contact the semiconductor material and contact the metal segment (Sklenard: 61).
Regarding claim 21: Sklenard and Huo teach the claim limitation of the apparatus of claim 18, on which this claim depends, 
wherein the non-planar transistors comprise fin-based field effect transistors (Huo: [0022]: 200 and 300 are multiple-gate FinFETs). 
Regarding claim 23: Sklenard teaches the claim limitation of the method of claim 22, on which this claim depends,

Huo teaches (e.g., Fig. 2) a method comprising fabricating a first layer comprising a plurality of transistors ([0022]: 200, 300), 
wherein fabricating the first layer of transistors comprises fabricating non-planar transistors ([0022]: 200 and 300 are multiple-gate FinFETs). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second plurality of transistors of Sklenard, comprise non-planar transistors, as taught by Huo, so as to avoid short channel effect in the second transistors and thus improve device performance.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Sklenard et al. (US 2013/0193550 A1) in view of Kim et al. (US 2006/0208253 A1).
Regarding claim 15: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends, wherein the axis comprises a first axis (horizontal axis).
Sklenard does not expressly teach that the metal comprises a cantilevered portion that extends along a second axis orthogonal to the first axis. 
Kim teaches (e.g., Figs.1-9) an apparatus comprising a metal ([0081]: 16), 
the metal ([0022] and [0081]: 16) comprises a cantilevered portion that extends along a second axis orthogonal to the first axis ([0079] and [0081]: cantilever represented by portion 16 and 15a that extends vertically to contact layer 16).

Regarding claim 16: Sklenard and Kim teach the claim limitation of the apparatus of claim 15, on which this claim depends, further comprising:
a dielectric layer ([0052]: 59).
Although, Sklenard as modified by Kim does not expressly teach that
the cantilevered portion contacts the dielectric layer above the cantilevered portion and contacts the dielectric layer below the cantilevered portion.
Kim teaches that the cantilever ([0081]: 16) is above the transistor ([0081]).
Sklenard teaches that there is a first dielectric ([0047]: 63) above the metal layer and a second dielectric ([0051]: 59) below the metal layer, and the metal layer contacts  the first dielectric layer above and the second dielectric above the cantilevered portion.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make a portion of the metal layer of Sklenard, include a cantilever portion, and arrive at “the cantilevered portion contacts the dielectric layer above the cantilevered portion and contacts the dielectric layer below the cantilevered portion”, as the structure of Sklenard as modified by Kim suggests, for the purpose of modulating the voltage pulse to the transistor devices and thus efficiently control the operation of the integrated device.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Sklenard et al. (US 2013/0193550 A1) in view of Lal et al. (US 2007/0041142 A1).
Regarding claim 15: Sklenard teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
wherein the axis comprises a first axis (horizontal axis).
Sklenard does not expressly teach that the metal comprises a cantilevered portion that extends along a second axis orthogonal to the first axis. 
Lal teaches (e.g., Figs. 3a-3b) an apparatus comprising a metal layer ([0028], [0030] and [0038]: cantilever 20 which corresponds to element 78 of Fig. 6a-6b is a metal), 
wherein the metal comprises a cantilevered portion ([0028], [0030] and [0038]: cantilever 20 which corresponds to element 78 of Fig. 6a-6b is a metal) that extends along a second axis orthogonal to the first axis (vertical axis orthogonal to horizontal axis).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Sklenard, the metal comprising a cantilevered portion that extends along a second axis orthogonal to the first axis, as taught by Lal, so as to improve selectivity of interconnecting the transistor devices to the power supply (Lal: [0030]-[0031]) and interconnection with external devices and to increase the control over modulation of the integrated circuit.
Regarding claim 16: Sklenard and Lal teach the claim limitation of the apparatus of claim 15, on which this claim depends, further comprising:
a dielectric layer ([0052]: 59).

the cantilevered portion contacts the dielectric layer above the cantilevered portion and contacts the dielectric layer below the cantilevered portion.
Lal does teach that the cantilever ([0030]: 20) is in contact with a second dielectric below.
Sklenard teaches that there is a first dielectric ([0047]: 63) above the metal layer and a second dielectric ([0051]: 59) below the metal layer, and the metal layer contacts  the first dielectric layer above and the second dielectric above the cantilevered portion.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make a portion of the metal layer of Sklenard, include a cantilever portion, and arrive at “the cantilevered portion contacts the dielectric layer above the cantilevered portion and contacts the dielectric layer below the cantilevered portion”, as the structure of Sklenard as modified by Lal suggests, for the purpose of controlling the process of modulating the voltage pulse to the transistor devices and thus efficiently control the operation of the integrated device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sklenard et al. (US 2013/0193550 A1) in view of Emma (US 2013/0283067 A1).
 Regarding claim 17: Sklenard teaches the claim limitation of the apparatus according to claim 1, on which this claim depends.
Sklenard does not expressly teach that the computing system comprises 
a first semiconductor package comprising a first processor, and 

Emma teaches (e.g., Fig. 2) a computing system comprising
a first semiconductor package comprising a first processor ([0037]-[0038]: 22B), and 
a second semiconductor package ([0037]-[0038]: 22A) other than the first semiconductor package, 
wherein the second semiconductor package comprises a second processor to communicate with the first processor ([0037]-[0038]: the second semiconductor package comprises a second processor to communicate with the first processor are interconnected to communicate with each other).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Sklenard, the computing system comprising a first semiconductor package comprising a first processor, and a second semiconductor package other than the first semiconductor package, wherein the second semiconductor package comprises a second processor to communicate with the first-processor, as taught by Emma, so as to increase the processing power of the integrated device and thus improve device performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sklenard et al. (US 2013/0193550 A1) in view of Huo et al. (US 2006/0220134 A1) as applied above and further in view of Takahashi (US 2009/0250757 A1).
Regarding claim 20: Sklenard and Huo teach the claim limitation of the apparatus of claim 18, on which this claim depends 
wherein the planar transistors comprise fully depleted silicon on insulator transistors (Sklenard: [0021]: substrate 100 is silicon-on-insulator (SOI) substrate). 
Sklenard as modified by Huo does not expressly teach that the planar transistors comprise fully depleted transistors.
Takahashi teaches (e.g., Fig.5) an apparatus comprising planar transistors ([0128] and [0132]: 22) including fully depleted silicon on insulator transistors ([0128] and [0132]: transistors 22 are fully depleted silicon on insulator transistors, substrate is silicon on insulator (SOI)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the planar transistors of Sklenard as modified by Huo, the planar transistors comprising fully depleted silicon on insulator transistors, as taught by Takahashi, so as to provide MOS transistors characterized by low power and high mobility (high-speed operation). Specifically, for example, the power consumption can be reduced by 30% and the performance can be increased (operated at higher speeds) by 30% as compared to related art (Takahashi: [0124]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sklenard et al. (US 2013/0193550 A1) in view of Lee (US 2012/0003815 A1) and Xia et al. (US 2011/0031585 A1).
Regarding claim 24: Sklenard teaches the claim limitation of the method of claim 22, on which this claim depends.

forming vias through the first dielectric layer;
forming vias through the second dielectric layer; and
patterning the metal layer to connect a first via of the vias formed in the first dielectric layer with a second via of the vias formed in the first dielectric layer. 
Lee teaches (e.g., Figs. 10-13) a method comprising forming a first dielectric layer ([0052]: 120), forming a second dielectric layer ([0055]: 150) and forming a metal layer ([0054]: 135), further comprising
forming vias ([0052]: 135 deposited through holes) through the first dielectric layer ([0052]: goes through the dielectric layer 120);
forming vias ([0068]: 253) through the second dielectric layer ([0068]: goes through the second dielectric layer 150); and
the pattern of the metal layer ([0052]: 135) connect a first via of the vias formed in the first dielectric layer with a second via of the vias formed in the first dielectric layer ([0052]: 135). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Sklenard, the method of forming vias through the first dielectric layer; forming vias through the second dielectric layer; and
patterning the metal layer to connect a first via of the vias formed in the first dielectric layer with a second via of the vias formed in the first dielectric layer. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Sklenard, the method of forming vias through the first dielectric layer; forming vias through the second dielectric layer; and the 
Xia teaches (e.g., Figs. 2A-2G) a method comprising depositing a metal layer ([0033]: depositing metal layer 284), and further patterning the metal layer ([0033]: depositing and patterning metal layer 284).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Sklenard of modified by Lee, the method of depositing and patterning the metal layer, so as to reduce the number of steps in the manufacturing process, by forming a single layer of metal followed by a single etching process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826